SiebecKee, J.
Mr. Justice OweN, by reason of having had charge of this case as attorney general of the state before becoming a member of this court, did not participate in the hearing • and decision of this case. The court, after careful consideration of the question involved, is equally divided. Justices ViNJE, RoseNbebby, and Esci-iweileb are of the opinion that the judgment of the lower courts should be affirmed, and Chief Justice WiNsnow, Justice KebwiN, and the writer are of the opinion that the judgment should be reversed. This situation, under the established rule, necessitates affirmance of the judgment appealed from. Hagenah v. Milwaukee E. R. & L. Co. 136 Wis. 300, 116 N. W. 843.
By the Court.- — The judgment of the circuit court is affirmed. No costs to be taxed in favor of either party. The appellant to pay the clerk’s fees.